In an action to recover damages for medical malpractice, etc., the defendant Lorraine Williams appeals from a judgment of the Supreme Court, Kings County (Barasch, J.), entered March 22, 2004, which, upon a jury verdict awarding the plaintiff Bibi Nohar damages in the principal sum of $1,000,000, and upon, *548inter alia, the granting of that branch of her motion pursuant to CPLR 4404 which was to set aside the verdict to the extent of granting a new trial on damages unless the plaintiff Bibi Nohar stipulated to reduce the damages award to the principal sum of $550,000, and upon his stipulation thereto, and upon the denial of that branch of her motion pursuant to CPLR 4404 which was for judgment as a matter of law dismissing the complaint insofar as asserted against her, is in favor of the plaintiff Bibi Nohar and against her in the principal sum of $550,000.
Ordered that the judgment is affirmed, with costs.
There was legally sufficient evidence adduced at trial that the injuries to the plaintiff Bibi Nohar were proximately caused by the appellant’s departure from good and accepted medical practice (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]; Miranda v City of New York, 256 AD2d 605 [1998]). We also find that the verdict was based on a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129, 134 [1985]).
The award for damages in the principal sum of $1,000,000, as reduced by stipulation of the parties to the principal sum of $550,000, did not deviate materially from what would be reasonable compensation (see CPLR 5501 [c]).
The appellant’s remaining contentions are either unpreserved for appellate review or without merit. Schmidt, J.P., Luciano, Spolzino and Covello, JJ., concur.